DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 4 – 12, 14 – 20, 23, 32, 48, 65, 78 and 90 – 91 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on May 24, 2022 have been entered.
The rejection under 35 U.S.C. §103 of the instant claim 1 as being unpatentable over U.S. Patent Publication 20140329807 A1 is hereby withdrawn in view of Applicant’s cancellation of the instant claim.
The rejection under 35 U.S.C. §103 of the instant claim 102 as being unpatentable over U.S. Patent Publication 20140329807 A1 is hereby withdrawn in view of Applicant’s cancellation of the instant claim.
The nonstatutory double patenting rejection of the instant claim 1 as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,392,392 B2 is hereby withdrawn in view of Applicant’s cancellation of the instant claim.

Information Disclosure Statement
The information disclosure statement filed on May 24, 2022 has been considered by the examiner.

Conclusion
Claims 4 – 12, 14 – 20, 23, 32, 48, 65, 78 and 90 – 91 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626